 



EXHIBIT 10.33
AMENDMENT NO. 1
TO
RETENTION AGREEMENT
     THIS AMENDMENT NO. 1 (“Amendment No. 1”) to the Retention Agreement
referred to herein below, dated as of December 4, 2006, by and between eFunds
Corporation, a Delaware corporation (the “Corporation”) and Paul F. Walsh (the
“Executive”), recites and provides as follows:
RECITALS
     WHEREAS, Executive entered into a Retention Agreement with the Corporation
on November 3, 2004 (such agreement referred to herein as the “Retention
Agreement”); and
     WHEREAS, pursuant to this Amendment No. 1 the parties wish to amend the
Retention Agreement as provided below;
     NOW, THEREFORE, in consideration of the mutual agreements hereinafter set
forth and for other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Recipient agree as follows:
AGREEMENT
     1. Amendment.
          Section 1 of the Retention Agreement is hereby amended to delete the
words “third anniversary” appearing therein and to substitute the words “fifth
anniversary” therefor.
     2. Definitions. Capitalized terms used and not defined in this Amendment
No. 1 shall have the meanings ascribed to such terms in the Retention Agreement.
     3. Continuing Effect of Retention Agreement. Except as expressly provided
herein to the contrary, the Retention Agreement shall remain unaffected and
shall continue in full force and effect after the date hereof.
     4. References to Retention Agreement. From and after the execution and
delivery of this Amendment No. 1, all references to the Retention Agreement in
the Retention Agreement or any other document executed or delivered in
connection therewith shall be deemed a reference to the Retention Agreement as
amended hereby, unless the context expressly requires otherwise.
     5. Counterparts. This Amendment No. 1 may be executed by one or more of the

 



--------------------------------------------------------------------------------



 



parties to this Amendment on any number of separate counterparts (including
counterparts delivered by telecopy), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Any such counterpart
delivered by telecopy shall be effective as an original for all purposes.
     6. Governing Law. This Amendment No. 1 shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.

                  EFUNDS CORPORATION    
 
           
 
  By:   /s/ Laura DeCespedes    
 
     
 
        Name: Laura DeCespedes         Title: EVP, Human Resources    
 
                PAUL F. WALSH    
 
           
 
  By:   /s/ Paul F. Walsh    
 
           
 
  Name:        
 
  Title:        

2